Citation Nr: 0206071	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left leg 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
hypothermia (also claimed as frostbite).

(The issues of entitlement to service connection (de novo) 
for residuals of hypothermia (also claimed as frostbite), 
entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
entitlement to service connection for hearing loss, and 
entitlement to service connection for a right leg disability, 
will be the subject of a future decision of the Board.)  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to service 
connection for a nerve condition, disability of the legs, 
hearing loss, and hypothermia, and held that new and material 
evidence had not been received to reopen a claim for service 
connection for a back condition.  

In September 2001, the veteran testified at a Travel Board 
hearing before the undersigned Member of the Board in New 
Orleans, Louisiana.  In reciting the issues for 
consideration, the Board Member specified that PTSD was for 
consideration in adjudicating the claim for service 
connection for a psychiatric disability, and acknowledged 
finality of a prior RO determination in phrasing the issue of 
whether new and material evidence had been received to reopen 
a claim for entitlement to service connection for a left leg 
disability.  During the September 2001 hearing, the veteran 
advanced claims of entitlement to service connection for a 
skin disability, a gastrointestinal disability, hemorrhoids, 
and a heart disability as secondary to a psychiatric disorder 
and/or residuals of hypothermia.  Relative to the 
disabilities contended as secondary to a psychiatric 
disability, these matters are hereby referred to the RO for 
appropriate action.  

The veteran had initially claimed entitlement to service 
connection for a left leg injury and residuals of frostbite.  
The claim for service connection for a left leg injury was 
denied in an October 1968 RO decision, which was not timely 
appealed and became final.  38 U.S.C. § 7105.  In a statement 
dated in July 1986, the veteran clarified that the claimed 
frostbite disability should be characterized as hypothermia.  
The claim for service connection for residuals of frostbite 
was denied in an October 1987 Board decision and also became 
final.  38 U.S.C. § 7104.  In July 1997, the veteran 
submitted an application to VA to reopen his claims for 
service connection for a bilateral leg disability and 
hypothermia.  The VA Regional Office addressed the veteran's 
applications to reopen his previously denied claims for 
compensation for a left leg disability and residuals of 
frostbite, now claimed as hypothermia, as original claims for 
service connection for these disabilities, instead of first 
addressing whether or not the evidence submitted was new and 
material to the aforementioned, such that these claims could 
be reopened for de novo review.  See 38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
hearing loss, a right leg disability, and hypothermia, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing you 
response to the notice, the Board will prepare a separate 
decision addressing these issues.



FINDINGS OF FACT

1.  An RO decision of October 1968 denied the veteran's claim 
for service connection for a left leg injury, now claimed as 
a left leg disability.  

2.  An October 27, 1987 Board decision held that a timely 
notice of disagreement was not received relative to the 
October 1968 RO denial of service connection for a left leg 
disability.

3.  The evidence associated with the claims file subsequent 
to the October 1968 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of the October 1968 rating decision and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a left leg disability.

4.  Most recently, a May 1993 RO decision denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a chronic back disorder.

5.  The evidence associated with the claims file subsequent 
to the May 1993 RO decision does not tend to establish any 
material fact which was not already of record at the time of 
the May 1993 RO decision, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a chronic back 
disability.

6.  An October 1987 Board decision denied the veteran's claim 
of entitlement to service connection for residuals of 
frostbite, now claimed as hypothermia.

7.  Evidence received subsequent to the October 1987 Board 
decision bears directly and substantially upon the issue of 
entitlement to service connection for residuals of 
frostbite/hypothermia, and is so significant that it must be 
considered to decide fairly the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's October 1968 decision denying entitlement to 
service connection for a left leg injury, now claimed as a 
left leg disability, is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001).  

2.  Evidence pertinent to the veteran's left leg injury 
claim, now claimed as a left leg disability, which has been 
received since the October 1968 rating decision is not new 
and material, and the veteran's claim of entitlement to 
service connection for a left leg disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).

3.  The May 1993 RO decision, declining to reopen a claim of 
entitlement to service connection for a chronic back 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001).

4.  The evidence received since the RO's May 1993 decision is 
not new and material, and the veteran's claim for service 
connection for a chronic back disorder is not reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

5.  The Board's October 1987 decision, denying entitlement to 
service connection for residuals of frostbite, now claimed as 
hypothermia is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2001).

6.  Certain evidence received since the October 1987 Board 
decision is new and material, and the veteran's claim of 
entitlement to service connection for residuals of frostbite, 
now claimed as hypothermia is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the facts pertinent to the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) and implementing regulations at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326)).  This change in the law is applicable 
to all claims filed on or after November 9, 2000, except that 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  

Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Thus, given that the changes 
articulated in the new legislation are less stringent than 
the function served by requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case relative to the issues adjudicated 
herein.  The RO has obtained the veteran's VA and private 
medical treatment records, and has afforded him examinations 
and opportunities to testify at hearings on appeal.  The 
Board notes that it is contended that VA treatment records as 
well as pertinent service medical records were lost.  The 
Board points out that an exhaustive attempt for several years 
was made by VA to locate the veteran's VA treatment records 
from May 1968 to November 1987; however, these records were 
determined to be lost.  The Board further notes that there is 
no evidence that any portion of the veteran's service medical 
records are missing.  Service medical records to include 
induction examination in October 1963 and separation 
examination in September 1965 are of record and were part of 
the record at the time the veteran filed his first claim in 
May 1968.

The record discloses that rating decisions provided the 
veteran with the reasons and bases for the denial of the 
veteran's claims.  The statement of the case provided the 
veteran with the applicable criteria for a grant of the 
benefits sought.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; see Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156.  As noted above, the 
amendment to 38 C.F.R. § 3.156 is effective only for claims 
to reopen filed after August 29, 2001.  66 Fed. Reg. 45,630 
(Aug 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's claim was filed prior to 
this date, the old version applies, which states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

A.  Left leg disability

The October 1968 rating decision initially denied service 
connection for a left leg injury.  An October 27, 1997 Board 
decision held that a timely notice of disagreement was not 
received relative to the October 1968 RO denial of service 
connection for a left leg disability.  Therefore, the October 
1968 rating decision constitutes a final decision and is not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c). 

At the time of the October 1968 rating decision, the evidence 
included the veteran's service medical records.  Service 
medical records showed that the veteran was seen in March 
1964 for a small wound below the left knee with the veteran 
reporting increased pain radiating down the ankle and 
associated with warm 2+ tibial pitting edema.  X-rays were 
negative and the impression was acute presenting cellulitis 
with no obvious underlying orthopedic disease.  Follow-up 
treatment later that month indicated that the wound was 
healing well and that swelling was absent.  The veteran's 
separation examination dated in September 1965 showed normal 
clinical evaluation of the lower extremities to include the 
feet.

Since the October 1968 final decision, the medical evidence 
added to the record includes VA and private medical treatment 
and examination reports dated from 1980 to 2001, a transcript 
of a RO hearing conducted in April 1987, and a transcript of 
a Travel Board hearing conducted in September 2001. 

The post service medical evidence concerns the veteran's back 
disability and related complaints of weakness in the lower 
extremities.  There is no evidence of a diagnosis of a 
specific left leg disability.  At his September 2001 Travel 
Board hearing the veteran testified that while stationed at 
Fort Polk, Louisiana, he was involved in an automobile 
accident when his car ran off the highway.  The veteran 
indicated that he did sustain leg injuries, but was not 
hospitalized.  He also testified that basic training further 
aggravated his left leg condition.  

The deficiency in the case in 1968, as well as now, results 
from the absence of medical evidence pertaining to whether 
any current left leg disability is the result of a disease or 
injury that either began in or was aggravated by active 
military service.  The veteran has merely added redundant 
evidence pertaining to treatment that he received for his 
back disability and other unrelated complaints.  Because the 
evidence added to the record is cumulative and redundant, the 
evidence cannot meet the test for new evidence as defined in 
38 C.F.R. § 3.156, and no further analysis is required with 
respect to the question of whether the additional evidence is 
"material."  Smith v. West, 12 Vet. App. 312, 315 (1999).  In 
absence of new evidence, the request to reopen the claim of 
service connection for a left leg disability falls short of 
the standard established in 38 C.F.R. § 3.156.  Accordingly, 
the request to reopen the claim must be denied.

B.  Back disability

The unappealed May 1993 RO decision finding no new and 
material evidence to reopen the claim service connection for 
a back disability is final.  38 U.S.C.A. § 7105(c).  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The veteran's claim for service connection for a back 
disability was denied in an October 1987 Board decision.  The 
decision was based on findings that the veteran's separation 
examination revealed no complaints, findings, or diagnoses 
pertaining to the back, and that his back complaints in 
service were acute and transitory in nature and had resolved 
piror to separation from service with no evidence of 
arthritis of the spine within one year after separation.  The 
veteran attempted to reopen his claim in May 1993 and 
December 1997 and the RO issued denials.

At the time of the October 1987 Board decision, the evidence 
included the veteran's service medical records; VA 
hospitalization records dated from April to May 1985, and in 
August 1983; VA examination report dated August 1985; VA 
treatment reports dated August 1983 to September 1986 and a 
transcript of RO hearing testimony provided in April 1987.  
The veteran's service medical records show that he was seen 
in January 1964 for back strain.  Medication and exercise 
were prescribed.  In July 1964, the assessment was 
lumbosacral sprain.  Medication was prescribed and the 
veteran returned to duty.  In January 1965, the veteran was 
seen for complaints of low back pain and occasional rectal 
bleeding when constipated.  Medication was prescribed.  Later 
in January 1965, the veteran was seen complaining of pain in 
his back and neck, dizziness and a headache.  He reported 
that he had slept in the open the night before and had awoken 
at 3 o'clock with pain in his neck and back and dizziness.  
These symptoms had continued and in addition the veteran had 
developed an occipital headache.  Examination of the 
veteran's back and chest was negative.  The veteran was 
returned to duty.  A report of separation examination 
conducted in September 1965 showed normal clinical evaluation 
of the "spine, other musculoskeletal."  April to May 1985 
VA hospital report indicates past medical history was 
negative for any trauma to the back; but that the veteran 
reported an episode of vague nonspecific injury many years 
ago.  Neurologic physical examination, an electromyograph 
(EMG) and nerve conduction studies were normal as well as the 
lumbar myelogram, except for minimal L4 disc bulging that was 
felt to be insignificant and definitely not the cause of the 
veteran's symptoms.  Discharge diagnosis was back pain, 
unknown etiology.  At his August 1985 VA examination, the 
veteran reported aching pain all the time in his lower back 
since February 1982.  Cervical spine with degenerative 
changes was noted and lumbo-sacral spine with some 
degenerative disease in the hips bilaterally.  EMG studies 
showed no evidence of carpal tunnel syndrome or radiculopathy 
(lumbo-sacral).

At his April 1987 RO hearing, the veteran testified that 
while in basic training he was moving boxes around the 
barracks and couldn't determine if it was that or his 
backpack that caused the pain in his back.  He also indicated 
that he sought treatment in service for his back throughout 
basic training and later was treated on several occasions for 
his back.  He testified that after service he worked for 
Freeport Sulphur Company and was treated for his back by a 
private physician beginning in 1982, but these records were 
no longer available.  

A MRI dated May 1992 from The Outpatient Diagnostic Center 
identified advanced spondylitic changes throughout the lower 
one-half of the cervical spine, and mild facet arthropathy at 
the lower three lumbar disc levels. 

Since the May 1993 RO decision, the medical evidence added to 
the record includes VA treatment records dated September 1996 
to July 1997, and January 1999 to June 2001; VA radiographic 
reports dated December 1980 to December 1986; and a 
transcript of a Travel Board hearing conducted in September 
2001. 

A report of X-ray examination of the lumbosacral spine, 
conducted in December 1980, reflects the disc spaces were of 
normal width, the alignment of the vertebral bodies was 
within normal limits, and the spinous processes and pedicles 
appeared intact.  A report of X-ray examination of the 
cervical spine in August 1983 reflects degenerative change 
was present with anterior osteophyte formation of C4 through 
C7 vertebrae, and posterior osteophyte formation at the C5-C6 
interspace.  The C5-C6 and C6-C7 interspaces were shown as 
narrowed.  The cervical spine was straightened.  Post 1983 
medical records show continued treatment for the veteran's 
back disability.  At his September 2001 Travel Board hearing, 
the veteran testified that he injured his back during 
physical training exercises in service and which was 
exacerbated by a forced march exercise in January 1964.  

The evidence added to the record since the May 1993 RO 
decision adds nothing new to the record and essentially 
duplicates established medical findings before the VA in May 
1993, which showed degenerative disc disease of the cervical 
and lumbar spine with cervical disc herniation with no 
medical nexus to service.  Evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service.  See, e.g., Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  

The deficiency in the case in 1993, as well as now, results 
from the absence of medical evidence pertaining to whether 
any current back disability is connected to any incident of 
service.  The veteran has merely added redundant evidence 
pertaining to the treatment and continued diagnoses of a 
cervical and lumbo-sacral spine disabilities.  Because the 
evidence added to the record is cumulative and redundant, the 
evidence cannot meet the test for new evidence as defined in 
38 C.F.R. § 3.156, and no further analysis is required with 
respect to the question of whether the additional evidence is 
"material."  Smith, 12 Vet. App. at 315.  In the absence of 
new evidence, the request to reopen the claim of service 
connection for a back disability falls short of the standard 
established in 38 C.F.R. § 3.156.  Accordingly, the request 
to reopen the claim must be denied.


C.  Hypothermia

Unless the Chairman of the Board of Veterans' Appeals orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  A claim denied by a final decision may not 
be reopened and readjudicated by the VA, except on the basis 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The veteran's claim for service connection for residuals of 
frostbite, now claimed as residuals of hypothermia, was 
denied in an October 1987 Board decision.  The decision was 
based on findings that the veteran's service medical records 
were completely negative for any complaints, findings or 
diagnoses pertaining to frostbite.  The veteran attempted to 
reopen his claim in December 1997 and the RO issued a denial.

At the time of the October 1987 Board decision, the evidence 
included the veteran's service medical records; VA 
hospitalization records dated from April to May 1985, and in 
August 1983; VA examination report dated August 1985; VA 
treatment reports dated August 1983 to September 1986, and a 
transcript of RO hearing testimony in April 1987.  Service 
medical records show that in January 1965, the veteran was 
seen complaining of pain in his back and neck, dizziness and 
a headache.  He reported that he had slept in the open the 
night before and had awoken at 3 o'clock with pain in his 
neck and back and dizziness.  These symptoms had continued 
and in addition the veteran had a headache.  Physical 
examination revealed that the veteran's temperature was 98.2 
degrees and pulse was 72 beats per minute.  Examination of 
the veteran's back and chest was negative.  The veteran was 
returned to duty.  Separation examination dated September 
1965 showed no complaints, treatment, or diagnosis of 
residuals of hypothermia.  None of the post-service medical 
records contain any reference to any residuals of 
hypothermia.  At his April 1997 RO hearing, the veteran 
testified that he had been exposed to cold temperatures while 
stationed in Germany, but did not have any problems with his 
hands and feet either cracking, peeling or blistering.  The 
veteran indicated that his symptoms of cold exposure were 
sensitivity to cold in which he would have to put on two 
pairs of socks and wear thermal underwear when it was only 40 
degrees.  

Since the October 1987 Board decision, the medical evidence 
added to the record includes VA treatment records dated 
September 1996 to July 1997, and January 1999 to June 2001; 
VA radiographic reports dated December 1980 to December 1986; 
MRI dated May 1992 from The Outpatient Diagnostic Center; and 
the transcript of a Travel Board hearing conducted September 
2001. 

A neurology note dated in November 1999 indicates that the 
veteran gave a history of having loss consciousness due to 
freezing outdoor temperatures in Germany, and that after that 
incident he had noted a significant decline in intellectual 
functioning.  The diagnosis was general cognitive decline 
traced back to cerebral insult during freezing event in 1964, 
compounded with symptoms of depression.  A December 1999 
neurology note indicated a history of a freezing episode in 
1964 with depressive dementia.  The diagnosis was 
pseudodementia due to depression.  A December 1999 
psychologic supportive therapy note diagnosed anxiety 
disorder, not otherwise specified, rule out PTSD, paranoid 
personality traits, and diagnosis of pseudodementia with 
depression secondary to cold exposure.  VA neuropsychology 
consultation conducted in November 2000 found no supportable 
evidence of an organically based memory disorder.  The 
veteran reported to this examiner that he had been frozen 
while stationed in Germany, and had been later "defrosted".  
The examiner indicated that it was noteworthy that the 
veteran indicated that following some interim jobs after 
leaving the military, he enrolled at Delgado to learn auto 
mechanics.  He reportedly did very well at this, not only 
completing basic and more advanced training, but because of 
his aptitude, was reportedly hired on as an instructor.  He 
reportedly continued to drink heavily, reporting a history of 
blackouts, "DT's," and "2 DWI's," but had stopped drinking 
3-4 years ago.  The examiner also noted that the veteran's 
performance on the N-P test battery was inconsistent and 
unreliable.  This was most evident on tests designed to 
assess possible lack of full faith effort or possible 
intentional malingering.  On several such measures, his 
performance was below that even expected by chance alone, and 
well below that normally seen even in patients with clear, 
significant neurological disease processes which directly 
impact on such functions.  Additionally, there was also 
evident of internal inconsistencies among various cognitive 
test measures.

At his September 2001 Travel Board hearing, the veteran 
testified that while stationed in Germany he was exposed to 
cold temperatures and in 1965 his body was frozen and had to 
be thawed out in an armored personnel carrier.  He also 
indicated that he lost consciousness.  The veteran testified 
that the residuals of his hypothermia were gastrointestinal 
impairment, skin rash, hypertension, and a heart disability.

With regard to the newly received evidence, the Board finds 
that it was not of record in October 1987, and, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The 1999 neurology notes and psychologic 
supportive therapy note diagnosing dementia, although based 
on the veteran's reported history of a freezing episode and 
loss of consciousness while stationed in Germany is, in the 
Board's judgment, new and material evidence, within the 
meaning of the cited legal authority.  It follows that the 
veteran's claim for entitlement to service connection for 
residuals of hypothermia is reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a left leg 
disability, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a back disability, 
the appeal is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of hypothermia.  The appeal is granted to this 
extent only.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



